DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 3 May 2021.  Claims 21-40 are pending and an action on the merits is as follows. 

	
	Terminal Disclaimer
The terminal disclaimer filed on 3 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10796119 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record taken alone or in combination disclose, teach, or fairly suggest at least compute a difference between a first relative intensity of a first color reflected from the bar and a second relative intensity of a second color reflected from the bar; and determine a color of the bar based on a comparison of the difference with a predetermined threshold.

Response to Arguments
Applicant’s arguments, see remarks, filed 3 May 2021, with respect to double patenting rejection of claims 21-40 have been fully considered and are persuasive.  The double patenting rejection of claims 21-40 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christle I. Marshall whose telephone number is (571) 270-3086.  The examiner can normally be reached on Monday – Friday 7:30AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Christle I Marshall/
Primary Examiner, Art Unit 2887